Citation Nr: 0828490	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to March 12, 2001.

3.  Entitlement to a TDIU from March 12, 2001. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2005.  A copy of the transcript of that 
hearing is of record.

In February 2006 the Board remanded the issues on appeal to 
the RO, via the Appeals Management Center (AMC) for further 
development.  The February 2006 RO rating decision granted 
the veteran service connection for coronary artery disease, 
status post myocardial infarction, secondary to service-
connected PTSD.  A March 2008 RO rating decision granted the 
veteran a 100 percent disability rating for the service-
connected coronary artery disease, effective March 12, 2001.

The issues of a higher initial rating for the service-
connected PTSD and TDIU prior to March 12, 2001, is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran filed his claim for entitlement to a TDIU 
October 11, 2000. 

3.  The March 2008 RO rating decision granted the veteran a 
100 percent schedular disability rating for his service-
connected coronary artery disease, effective March 12, 2001.


CONCLUSION OF LAW

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), from March 12, 2001, is moot.  Vettese 
v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 
443 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As the March 2008 RO rating decision granted the veteran a 
100 percent disability rating on a schedular basis from March 
12, 2001, the TDIU claim is being dismissed as moot, 
therefore, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

II. Analysis

A TDIU rating contemplates that the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (2007).  

The March 2008 RO rating decision granted the veteran a 100 
percent disability rating for the service-connected coronary 
artery disease, effective March 12, 2001.  Since the veteran 
is entitled to a 100 percent rating for his coronary artery 
disease on a schedular basis since March 12, 2001, which 
encompasses the TDIU claim, the claim for a TDIU is rendered 
moot.  See Vettese, supra ("claim for TDIU presupposes that 
the rating for the condition is less than 100 percent"); 
Holland, supra.  The Board notes that the entitlement to a 
TDIU prior to March 12, 2001, is addressed in the remand 
section herein below. 


ORDER

The issue of entitlement to TDIU, from March 12, 2001, is 
dismissed.   


REMAND

In February 2006 the Board remanded the issue of a higher 
initial rating for the service-connected PTSD for a VA 
examination.  A VA examination was conducted in January 2007 
by a physician's assistant.  The Board notes that the 
veteran's representative protested the qualifications of the 
examiner in their June 2008 Informal Hearing Presentation.  
The Board also notes that the Veterans Benefits 
Administration Adjudication Procedure Manual M21-1MR, Part 
III, subpart iv, Ch. 2, § D.19.a, clearly requires that 
reports of physical examinations conducted by a physician's 
assistant be signed by a physician.  

The Board also notes that VA Fast Letter 06-03 (March 15, 
2006), states that a physician's assistant can perform a 
review or increased compensation and pension mental disorder 
examination only if he or she were under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist.  Fast 
Letter 06-03 states that "close supervision means that the 
supervising psychiatrist or psychologist met with the veteran 
and conferred with the examining mental health professional 
in providing the diagnosis and the final assessment.  The 
supervising psychiatrist or psychologist must co-sign the 
examination report."  The Board notes that the January 2007 
VA psychological examination report does not reflect it was 
reviewed and signed by a physician, as required.  Therefore, 
the Board finds that the veteran needs to be scheduled for a 
VA examination by a VA psychologist or psychiatrist in order 
to ascertain the current nature and severity of the veteran's 
service-connected  PTSD. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran and death 
of an immediate family member.  

Additionally, with respect to the veteran's TDIU claim, prior 
to March 12, 2001, the Board finds that the resolution of the 
veteran's outstanding claim may impact this claim.  Indeed, 
if the evaluations of the veteran's disabilities are 
increased, and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  The Board notes that where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  Therefore, a decision by the 
Board on the veteran's TDIU claim would now be premature.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these remaining matters are REMANDED for the 
following action:

1.   The veteran should be afforded a VA 
psychiatric examination, by either a VA 
psychologist or a VA psychiatrist to 
determine the current extent and severity 
of his service-connected PTSD.  The 
examiner should review the evidence in 
the claims folder, and acknowledge such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3.  After the development requested above 
has been completed to the extent possible 
and any additional development deemed 
necessary is completed, the AMC/RO should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


